Judgment, Supreme Court, New York County (Cynthia S. Kern, J.), entered April 9, 2013, denying the petition to annul the determination of respondent New York City Employees’ Retirement System (NYCERS), dated May 11, 2012, which denied petitioner’s application for disability retirement benefits under Retirement and Social Security Law § 605, unanimously affirmed, without costs.
The determination of NYCERS’ Board of Trustees that petitioner failed to meet her burden of showing that her disabling condition was proximately caused by an alleged on-the-job incident had a rational basis (see generally Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of *492Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 231 [1974]). The record shows that NYCERS’ Board of Trustees fulfilled its duty to “make its own evaluation as to the Medical Board’s recommendation regarding causation” (Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760 [1996]).
We have considered petitioner’s remaining arguments and find that they do not warrant a different outcome. Concur— Gonzalez, EJ., Acosta, Saxe, Richter and Manzanet-Daniels, JJ. [Prior Case History: 2013 NY Slip Op 30694(U).]